Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 24, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00005-CV

GILLASPIA INVESTMENT GROUP, INC. D/B/A TEXAS TRUCK SALES,
                       Appellant
                                        V.

                          LEAH M. DAIGLE, Appellee

                    On Appeal from the County Court No. 3
                           Galveston County, Texas
                      Trial Court Cause No. CV-0070560

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed August 22, 2014. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On January 14, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). On February 6, 2015, appellee
filed a motion to dismiss the appeal. Appellant has not provided this court with
proof of payment for the record, or responded to appellee’s motion. Accordingly,
the motion is granted, and the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and McCally.




                                         2